Case: 19-50780      Document: 00515412109         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 19-50780                                 FILED
                                 Conference Calendar                         May 11, 2020
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HENRY OSWALDO REYES-DE LA CRUZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:18-CR-1851-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Henry Oswaldo Reyes-De La Cruz
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Reyes-De La Cruz has filed responses. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Reyes-De La Cruz’s responses. We concur with counsel’s assessment that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50780   Document: 00515412109    Page: 2   Date Filed: 05/11/2020


                               No. 19-50780

the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                     2